HOBSON (Ret.), Justice
(dissenting).
I thought the purpose of F.S. Sec. 440.19 (2), F.S.A. was to stop the proceeding at its threshold and thus avoid expenditure of useless effort and monies on the part of all parties. With such purpose in mind I would say that “at the first hearing” should mean at the first opportunity. I would think that the five days’ notice of the hearing on motion to suppress taking of claimant’s deposition was reasonable and that the hearing on said motion would be the “first” if not the “second” opportunity to raise objection that the claim was not timely filed.